NO. 30304
                                                                "(­
           IN THE SUPREME COURT OF THE STATE OF HAWAI'I
                                                                i.



                    IN RE JOHN VINCENT ALEXANDER

                                                            ... ;~~:
                                                            "



                                                            ~;--;',   CJ     <::)
                         ORIGINAL PROCEEDING                -,.-:\
                                                                             o
                                                            :f'j

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

  (By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)


          Upon consideration of Petitioner John Vincent
Alexander's Petition to Resign and Surrender License, the
attached affidavits, and the lack of objections by the Office of
Disciplinary Counsel, it appears that the petition complies with
the requirements of Rule 1.10 of the Rules of the Supreme Court
of the State of Hawai'i (RSCH).   Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED that Petitioner Alexander shall
return his original license to practice law to the Clerk of this
court forthwith.   The Clerk shall retain the original license as
part of this record.    Petitioner Alexander shall comply with the
notice, affidavit, and record requirements of sections          (a),       (b),
(d), and (g) of RSCH 2.16.
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of John Vincent Alexander, attorney number 7277, from the
roll of attorneys of the State of Hawai'i, effective with the
filing of this order.
          DATED:   Honolulu, Hawai'i,   January 26, 2010.